Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT

                                      No. 04-12-00066-CR

                            EX PARTE Patricia Foster SKELTON

                    From the 38th Judicial District Court, Real County, Texas
                                Trial Court No. 2011-2993-DC
                        Honorable Camile G. Dubose, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the appellant’s motion for rehearing is
GRANTED and the habeas court’s order of December 11, 2011, denying habeas relief is
REVERSED. We GRANT HABEAS RELIEF and VACATE the judgment in cause number 2004-
0934-DR from the 38th Judicial District Court of Real County, Texas.

       SIGNED May 28, 2014.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice